Citation Nr: 0519952	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  00-01 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a headache disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1996 to March 1998.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an October 1999 
decision of the St. Petersburg Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for residuals of a right great toe injury, migraine 
headaches, and cervicitis/dysplasia.  The case was previously 
before the Board in October 2003, when it was remanded for 
additional development.  The issue listed on the first page 
is all that remains of this appeal as the RO granted service 
connection for cervicitis/dysplasia in November 2002, and 
granted service connection for residuals of a great toe 
injury in April 2005.  


FINDING OF FACT

Competent evidence (medical diagnosis and opinion) 
establishes that the veteran has a headache disorder, and 
that such disorder is related to her active service.  


CONCLUSION OF LAW

Service connection for a headache disorder is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) 
became law.  The VCAA provides, among other things, for 
notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell her what evidence, if any, she is 
responsible for submitting to substantiate her claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The record indicates that there has been substantial 
compliance with the pertinent notice mandates of the VCAA and 
implementing regulations.  And the RO has obtained the 
veteran's service medical records and all identified records 
from postservice medical care providers.  There is no 
indication that there is any relevant evidence outstanding, 
and development appears complete to the extent possible.  
Especially in light of the determination below, the veteran 
is not prejudiced by the Board's review of the case based on 
the current record.

Service personnel records indicate that the veteran's 
military occupational specialty was Dental Assistant.  The 
service medical records include an August 1995 report of 
medical history on the veteran's enlistment, wherein she 
reported that she experienced frequent and/or severe 
headaches.  The corresponding report of medical examination 
indicates that she was taking oral contraceptive pills 
(OCPs), the dosage of which was reduced because it was 
thought they caused headaches.  A January 1996 clinical 
report shows that a vision test revealed refractive error.  
The veteran's uncorrected right eye vision was 20/50 and her 
uncorrected left eye vision was 20/40.  The examiner noted 
that the veteran had headaches "[secondary] to poor 
vision," and the headaches resolved when she wore glasses.  

A February 1996 service clinic record shows complaints of 
headaches, mainly around the veteran's temples, and diagnosis 
was minor headaches.  A September 1997 service clinical 
report shows complaints of "[near visual acuity] strain," 
and "lots of [headaches]."  The examiner noted that the 
veteran's "new difficulties" seemed to occur when she 
assisted in dental work.  A January 1998 clinical report 
shows complaints of recurring headaches at the right temple 
behind the right eye over the prior year.  The veteran 
described the pain as constant; she self-treated with Motrin 
and sleep.  She reported that her headaches began with the 
use of OCPs.  The examiner noted that the veteran had no 
history of head trauma or migraines.  The diagnosis was 
headaches, with oral contraceptive pills suspected as to 
etiology.  A March 1998 service clinic record indicates that 
the headaches were not alleviated even when the dosage of the 
OCPs was lowered.  However, an undated clinic report 
indicates that the veteran experienced headaches only when 
using OCPs that were "too strong;" she had no headaches 
when the strength of the OCPs was reduced.  

Postservice medical evidence includes an October 1999 private 
medical record that shows complaints of chronic headaches, 
described as frontal and throbbing, over the prior 3 to 4 
years.  The diagnosis was chronic headaches secondary to food 
allergy.  A different private medical report dated in October 
1999 indicates that the veteran had a history of very 
frequent migraine headaches.  It was reported that it could 
not be determined for sure "that [oral contraceptives] make 
[the] migraines worse."  

When this case was previously before the Board in October 
2003, it was noted that the service medical records contained 
conflicting medical evidence regarding the nature and 
etiology of the veteran's headaches.  Consequently, the Board 
remanded the case for the veteran to be afforded a VA 
examination in order to obtain a more definitive diagnosis 
and etiological opinion as to the headaches noted in service.  

On VA examination in December 2004, the veteran reported that 
she continues to work as a dental hygienist.  She complained 
of chronic headaches as a result of having to focus on a 
small area (her patients' mouths) while working.  The 
examiner noted two references to headaches in the service 
medical records:  the first on the veteran's August 1995 
enlistment examination, which showed that she previously had 
headaches that resolved after decreasing the strength of her 
birth control pills; and the second reference in a January 
1996 report of optometry examination, where headaches were 
noted along with allergies.  The examiner noted that although 
an explanation for her headaches was not given, it was 
evident that she had refractive error of her eyesight that 
required her to wear glasses.  

The veteran stated that she did not often wear her glasses 
during service, but she currently wore them on a daily basis 
in her employment as an dental hygienist.  The veteran 
complained that at the end of her work day, she has bilateral 
frontal headaches that are steady and aching, but non-
throbbing and non-radiating.  The examiner noted that the 
headaches are not preceded by any prodromal symptoms that 
would indicate migraine headaches.  The veteran emphasized 
that her headaches are due to her constantly looking into 
patients' mouths, with very little deviation of her gaze.  
The diagnosis, in pertinent part, was headaches due to 
refractive error and eye strain in the military when not 
wearing glasses.  The examiner reported that the headaches 
have continued to the present even when the veteran wears 
glasses.  The examiner further stated:

These eye strain headaches certainly had 
their beginning in the military but would 
have occurred as an oral hygienist in any 
case whether or not [the veteran] had 
been in the military.  Headaches from eye 
strain did begin in the military and 
continued till now in spite of now using 
eye glasses.  [The veteran's] [h]eadaches 
are the result of her being a dental 
hygienist for which she was trained in 
the military.  It is as likely as not 
that her headaches are due to eye strain 
beginning in the military.  

Service connection may be granted for disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Here, there was conflicting medical evidence regarding the 
nature and etiology of the veteran's headache disability, and 
the Board ordered (and the RO arranged for) a VA examination 
to resolve the matter.  The examination (conducted in 
December 2004) produced a diagnosis of a headache disorder.  
The VA physician who examined the veteran noted that her 
current headaches began in the military, and have continued 
to the present in spite of the use of eyeglasses. The 
examiner specifically opined, "It is as likely as not that 
her headaches are due to eye strain beginning in the 
military."  This opinion is consistent with the medical 
record reflecting that preservice headaches had resolved when 
the precipitating factors were removed or adjusted, and that 
the headaches which began in service have persisted despite 
such adjustments as eyeglass wear.  

There is a medical diagnosis of a headache disorder, and the 
competent (medical) evidence supports the veteran's claim 
that her current chronic headache disorder began in service.  
The criteria for establishing service connection are met, and 
service connection for a headache disorder is warranted.  


ORDER

Service connection for a headache disorder is granted.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


